TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00180-CV



          Carla B. Biede, Executrix of the Estate of Antonia T. Rogers, Appellant

                                                v.

   Elyse E. Rogers, Dependent Administrator of the Estate of Paul W. Rogers, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
              NO. 87,375, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Carla B. Biede, Executrix of the Estate of Antonia T. Rogers, has filed an unopposed

motion to dismiss this appeal, stating that the order she intended to appeal has been vacated. We

grant the motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: April 30, 2008